Case 1:18-cv-03442-WTL-DML Document1 Filed 11/07/18 Page 1 of 7 PagelD #: 1

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

 

 

 

 

 

BED ‘ANA R aan .
Pat pe! GURL
UNITED STATES DISTRICT COURT oe ’ it M7, CiVISiey
for the ~7 A
SOUrwapy OS
Southern District of Indiana - n ne v Die ry Riley
Indianapolis Division é rps anf 'GGs
1:18-°Y 3442 WIL -pML
Case No.
Raj Patel (to be filled in by the Clerk’s Office)
Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint. If
the names of all the plaintiffs cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the full list of names.)

Jury Trial: (check one) Xl Yes [] No

=-V-

FBI; IMPD; Kartik Patel, Brownsburg Police Dept.;
Brownsburg Community School Corp.; Emory
University; Notre Dame Law School

 

Defendani(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

ee a el al

COMPLAINT FOR A CIVIL CASE ALLEGING NEGLIGENCE
(28 U.S.C. § 1332; Diversity of Citizenship)

1. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Raj Patel
Street Address 501 North Capitol Avenue, Apt. 4126
City and County Indianapolis, Marion County
State and Zip Code IN, 46204
Telephone Number 317-331-0008
E-mail Address rajp2010@gmail.com

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page 1 of 6
Case 1:18-cv-03442-WTL-DML Document1 Filed 11/07/18 Page 2 of 7 PagelD #: 2

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

 

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

Federal Bureau of Investigation

 

 

8825 Nelson B Klein Pkwy

 

Indianpolis, Marion County

 

IN, 46112

 

317-595-4000

 

 

Brownsburg Police Department

 

 

31 North Green Street

 

Brownsburg, IN 46112

 

IN, 46112

 

 

 

Indianapolis Metropolitian Police Department

 

 

50 North Alabama Street

 

Indianapolis, Marion County

 

IN, 46204

 

317-327-3811

 

 

Kartik Patel

 

 

1239 Spring Lake Drive

 

Brownsburg, Hendricks County

 

IN, 46112

 

317-750-4258

 

 

Page 2 of 6
Case 1:18-cv-03442-WTL-DML Document 1 Filed 11/07/18 Page 3 of 7 PagelD #: 3

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A. The Plaintiffs)

1, If the plaintiff is an individual

The plaintiff, (name) Raj Patel , is a citizen of the
State of (name) Indiana

 

 

2. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

B. The Defendant(s)

 

1. If the defendant is an individual
The defendant, (name) Kartik Patel , iS acitizen of
the State of (name) Indiana . Or is a citizen of

 

(foreign nation)

 

 

2. If the defendant is a corporation
The defendant, (name) Notre Dame Law School , is incorporated under
the laws of the State of (name) Indiana , and has its

 

principal place of business in the State of (name) Indiana

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(ff more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

Cc. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 6
Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

Case 1:18-cv-03442-WTL-DML Document1 Filed 11/07/18 Page 4 of 7 PagelD #: 4

 

Ii.

$100 million; there will be attorneys fees, loss of oppurtunity, wrongful interefence, reputational
damages, punitive damages, consequtional damages, actual damages, reliance damages, and trebale
damages.

 

Statement of Claim

Write a short and plain statement of the claim. Do-not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

On (date) 11/06/2018 , at (place) Indiana and Georgia

 

the defendant(s): (1) performed acts that a person of ordinary prudence in the same or similar circumstances
would not have done; or (2) failed to perform acts that a person of ordinary prudence would have done under the
same or similar circumstances because (describe the acts or failures to act and why they were negligent)

The FBI would not have a violated my legal and consitutional rights. The BPD would not have violated my legal
and constitutional rights. The IMPD would not have violated my legal and constitutional rights. Kartik Patel
would not have aidded and abetted in violations of my legal and constitutional rights over the course of 14 years,
especially after the age of maturity. Emory University and Notre Dame Law School would not have assisted in
violation of my legal and constitutional rights and had the duty under corporate law to report of unauthorized
law enforcement activity against one of its students, a duty under corporate law to stop unauthorized law
enforcement activity, and a duty under corporate law and a duty under FERPA to disclose to the student of
unauthorized business practice.

 

The acts or omissions caused or contributed to the cause of the plaintiff's injuries by (explain)

FBI acted by using taxpayer gadgets; FBI omitted from stopping an ongoing unauthorized survillence. BPD
acted or assisted in using survillence technologies; BPD omitted from doing their duty to stop unauthorized
surviellence within its jurisdiction. IMPD acted or assisted in using survillence technologies taxpayer; IMPD
omitted from doing their duty to stop surviellence within its jurisdiction. Emory University had a duty to stop
unlawful surviellence and authorized communication about its student; Emory University omitted to stop
unlawful surviellence and unauthorized communicatin about its student. Notre Dame Law School had a duty to
stop unlawful surviellence and unauthorized communication about its student; Notre Dame Law School omitted
to stop unlawful surviellence and unauthorized communication about its student.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 6
Case 1:18-cv-03442-WTL-DML Document 1 Filed 11/07/18 Page 5 of 7 PagelD #: 5

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

I request the court provide an injunction to order all law enforcment to stop violating my constitutional and legal
rights. I would like actual and punitive damages. I have earned actual damages because I was induced to
withdraw from Notre Dame, which led to lossing money for an academic year, reputational harm because of
having to take a year off of school unnecessarily, emotional harm, and consequtial damages because of lossing
wages from a salary job, and having to find living and accomodations when I did not need to. I have earned
punitive damages so law enforcement does not unlawfully survielle. I believe the reason of why I am being
survielled has evolved over time. First it was exclusively for amusement but now the motive for the survielling
is more political than not. First, the survillence was to make me "speak to my father" or "respect my father."
While I did not ignore him, he was not happy with contemporary teenage phases of life. I was elected by a
committee to be the Student Body President at Brownsburg High School, then at Emory University I was
popularly elected as the Student Body President, and then at Notre Dame Law School I was popularly elected as
a Third-Year Representative from the Notre Dame Bar Association to the Indiana State Bar Association. As a
part of my duties for student body president, I met President Carter and His Holiness the Dalai Lama. After
2014, I believe that the motive is political and hidden under the vindictive guise of "respect your father."

Moreover, I have reason to believe that the nature of the survillence is also for political sabotage because one of
my former high school assistant principal's son works for a likely presidential candidate in South Bend, Indiana.
I have nothing personal against the mayor nor do I know him, and I will only qualify to run for president in
about a decade. I would like to plead it because of Notre Dame's unique geo-political positioning and because
my former assistant principal ("Ms. S.B.") contacted me via facebook within 3 hours of downloading the pro se
forms from the uscourts website. I also do not regularly stay in touch with Ms. S.B. I view it to be more than a
coincidence.

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 11/06/2Q18

Signature of Plaintiff ue

Printed Name of Plaintiff | Raj Patel

 

 

B. For Attorneys

Date of signing:

 

Page 5 of 6
Case 1:18-cv-03442-WTL-DML Document 1 Filed 11/07/18 Page 6 of 7 PagelD #: 6

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

Page 6 of 6
Case 1:18-cv-03442-WTL-DML Document 1 Filed 11/07/18 Page 7 of 7 PagelD #: 7

2. The defendant is a corporation:

a. The defendant, Emory University, is incorporated under the laws of the State of
Georgia, and has its principal place of business in the State of Georgia.

b. The defendant, Brownsburg Police Department, is incorporated under the laws of the
State of Indiana, and has its principal place of business in the State of Indiana.

 

c. The defendant, Brownsburg Community School Corporation, is incorporated under
the laws of the State of Indiana, and has its principal place of business in the State of

Indiana.

d. The defendant, Indianapolis Metropolitan Police Department, is incorporated under
the laws of the State of Indiana, and has its principal place of business in the State of
Indiana. .
